DETAILED ACTION
Response to Amendment
Applicant's amendment filed March 11th, 2022 have been entered. Claims 1, 5, 7, 15, and 20 have been amended. Claim 13 has been cancelled.
The Section 112, 2nd paragraph rejections made in the Office action mailed December 13th, 2021 have been withdrawn due to Applicant’s amendment.
The Section 102/103 rejections made in the Office action mailed December 13th, 2021 have been maintained due to Applicant’s arguments being unpersuasive. The Section 102/103 rejections have been maintained and have been updated to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments filed March 11th, 2022  have been fully considered but they are not persuasive.

Applicant argues that since Ashraf does not teach “each of the three-dimensional features defining a microzone comprising a first and second region…” because Asraf teaches that the first three-dimensional feature has an intensive property and the second three-dimensional feature has an intensive property that Ashraf does not anticipate or make obvious the claimed invention. The Examiner disagrees.
First, the intensive properties attributed to the three-dimensional features are average values [Ashraf, 0108-0109]. This indicates their non-averaged values would exhibit a range.
Furthermore, at least due to natural variations in nonwovens, processing tolerances in the formation of the features, and inherent variations in the formation of the three-dimensional features (e.g. embossments are always densest in the center and gradually taper off in a transition zone near the periphery). All of the listed intensive properties as applied to the three-dimensional features of Ashraf would naturally differ/vary at least in their peripheries/transitions from a first three-dimensional feature to a second three-dimensional feature as depicted.
Also, there is nothing in the claim that sets forth a required magnitude, only that they are different, which as recited above due to inherent qualities of nonwovens and formation processing, would inherently contain differences therein for each named intensive property, especially in transition zones from a first to a second feature. The measured properties (i.e. Gray Level Variation) are zone-wide and therefore are disconnected from this interpretation of the claim.
Second, Applicant is interpreting their claim differently than the Examiner and, more importantly, differently from their disclosed invention. Specifically, Applicant interprets the italicized/bolded term “defining” differently.
Applicant interprets the term “defining” only as “having”, wherein “each of the three-dimensional features having a microzone comprising a first region and a second region…”. However, the Examiner interprets the term as “forming/being part of”, “wherein each of the three-dimensional features forming/being part of a microzone comprising a first region and a second region…”
In this interpretation, a microzone is formed by each of the three-dimensional features, wherein each microzone can be formed by a first three-dimensional feature and a second three-dimensional feature, wherein a zone is formed of a plurality of microzones. Furthermore, the Examiner’s interpretation is in alignment with the specification [0213-0218, 0224-0227]. Specifically, [0227] discloses “The nonwoven fabric 10 can be described as having at least two visually distinct zones, e.g., zones 110 and 120, with each of the zones having a pattern of three-dimensional features, each of the three-dimensional features defining a microzone comprising first and second regions, e.g., regions 300, 310… For example, in FIG. 43, two representative microzones 400 in zone 130 are designated as the pair of regions marked as areas 31 and 27 and 33 and 26. That is, first region 31 and second region 27 form a microzone, and first region 33 and second region 26 form a microzone. Likewise, two representative microzones 400 in zone 120 are designated as the pair of regions marked as areas 19 and 24 and 17 and 22.” This particular selection from the disclosure both describes and depicts each of the three-dimensional features defining a microzone having a first region and a second region as interpreted by the Examiner.
At the very least, the Examiner’s interpretation of the claim language is both valid and also in agreement with the disclosure and therefore the Section 102/103 rejections have been maintained as recited below.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12 & 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ashraf et al. (U.S. Pub. No. 2017/0029994 A1) (hereinafter “Ashraf”) or, in the alternative, under 35 U.S.C. 103 as obvious over Ashraf, optionally in view of Phan et al. (U.S. Patent No. 5,277,761) (hereinafter “Phan”) and Isele et al. (U.S. Pub. No. 2015/0250662 A1) (hereinafter “Isele”), and further in view of Franke et al. (U.S. Patent No. 5,863,639) (hereinafter “Franke”) as applied to claims 5-8, 15, and 18.
Regarding claims 1-8, 14-20, Ashraf teaches a shaped nonwoven comprising at least one visually discernible zone comprising a regular repeating (periodic) pattern on at least one surface [0054, 0101], wherein the zone comprises a plurality of three dimensional features formed by a directly forming the nonwoven on a forming belt [0051-0055] forming a feature (first/second region) (All Figs. [22]) differing in at least one intensive property, such as caliper/thickness, density, and/or basis weight, from an adjacent (second/first) region (All Figs. [21]) [0037-0039, 0051-0058, 0108-0109, claims 16-17 & 20], wherein although Ashraf does not disclose a Gray Level Variation, Haralick Maximum 0°/45°/90°/135° (or Mean thereof) Contrast Value, or Gray Level Contrast Slope, the claimed properties are deemed to be inherent to the structure in the prior art since Ashraf teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Furthermore, even if the shaped fabric of Ashraf does not inherently lie within the bounds of the claimed value ranges, varying the differential properties using known methods and variables attributed to the forming belt [0051-0058, 0108-0109], would have inherently affected the above recited properties as a result effective variable.
Alternatively, regarding claims 1-4, 15-17, and 20, Phan teaches forming a shaped nonwoven using a forming belt to vary the intensive properties, such as basis weight and varying by at least 25% (col. 3, lines 40-56; col. 4, lines 19-21; & col. 41), of regions formed by repeating, non-random three-dimensional features, wherein the regions of differing basis weight directly correlate to an associated gray level of a calibrated and pseudo-colored (blurred) image, comprising values between 1-26+ or 1-36+ with discernible differences attributed to about every 5 grey level values (cols. 17-20, Tables IVA-IVB), wherein the standard deviation of basis weight in samples of about 4”x4” grid is 5.3 corresponding to the high basis weight areas (in relation to an average of 22.2), 3.7 corresponding to the low basis weight areas (in relation to an average of 8.5), and 5.5 corresponding to transition areas (in relation to an average of 16.1) as to the color scheme of red/yellow appearing high basis weight areas (value between 16-25 or 22-26 in Tables IVA and IVB, respectively) and dark blue low basis weight areas (value between 1-5 or 1-7 in Tables IVA and IVB, respectively) (col. 41), wherein a pixel-weighted average standard deviation was calculated using the largest, smallest, and average values for GL in the high and low basis areas, and a transition GL value estimated by averaging the high and low GL and multiplying by a correction factor of 1.04886 (obtained by 16.1/[(22.2+8.5)/2]), which give values of about 4.2 for Table IVA and about 5.2 for Table IVB. Also, Phan teaches pitches as the distance in millimeters of the features (col. 22), wherein the difference between the high and low GL values as recited above is divided by the average pitch for the three samples giving an estimated Gray Level Contrast Slope range of 14.5-25.5 for Table IVA and 19.9-36.2 for Table IVB.
It would have been obvious to one of ordinary skill in the art at the time of invention to directly derive/relate a gray level value obtained from measuring an approximately 4”x4” sample differing in properties such as regional basis weight due to a plurality of forming belt formed features, wherein a standard deviation would be ascribed to both values and a slope in consideration of a given pitch could be calculated. One of ordinary skill in the art would have been motivated to further define a shaped nonwoven based on beneficial measurement technique that (col. 42, lines 2-9).
In regard to the scanner used, while a radiograph image used in Phan, it would have been obvious to use a grayscale image derived from an Epson Perfection V750 Pro, as it can perform precise measurements regarding imaged shaped nonwovens [0163-0168].
Further regarding claims 5-8, 15, and 18, while both Ashraf and Phan emphasize regular/non-random patterns, neither indicates a method for measuring this feature.
Franke teaches a nonwoven comprising a Haralick value, wherein the regularity of a pattern can be estimated using by attributing the gray values to a Haralick Correlation feature (standard deviation from the mean contrast), wherein the 1973 Haralick paper in incorporated entirely by reference (col. 10, line 50 – col. 11, line 36).
It would have been obvious to one of ordinary skill in the art at the time of invention to apply the desirable gray values to a Haralick contrast function. One of ordinary skill in the art would have been motivated to obtain a uniform measurement for the regularity of a desired regular/non-random pattern.
Regarding claims 9-12, the shaped nonwoven is beneficial in use as a component layer in an adult incontinence product/pad (diaper) or sanitary napkin (feminine hygiene pad), such as a topsheet or backsheet [0052], wherein a plurality of absorbent articles are packaged [0007, 0009, 0059].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 17th, 2022